ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on January 28, 1975 (307 So.2d 902) reversing the judgment of the Circuit Court of Dade County, Florida, in the above styled cause; and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed June 30, 1976 (339 So.2d 1112) and mandate now lodged in this court, quashed this court’s judgment with directions to affirm the judgment of the trial court.
NOW, THEREFORE, It is Ordered that the mandate of this court heretofore issued in this cause on February 25, 1975 is withdrawn, the judgment of this court filed January 28,1975 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the judgment of the circuit court appealed from is reinstated and affirmed. Costs allowed shall be taxed in the circuit court (Rule 3.16(b), Florida Appellate Rules).